                      Case 18-10997                 Doc 24           Filed 02/08/19 Entered 02/08/19 15:38:02                                      Desc Main
                                                                      Document     Page 1 of 11




1A
 /2009
 /2011
 101-7-TFR
 3ems Inc.
                                                           UNITED STATES BANKRUPTCY COURT
                                                            NORTHERN DISTRICT OF ILLINOIS
                                                                   EASTERN DIVISION


                   In Re:                                                                          §
                                                                                                   §
                   Cecil Payne                                                                     §           Case No. 18-10997
                                                                                                   §
                                                                 Debtor                            §

                                                                TRUSTEE’S FINAL REPORT (TFR)

                              The undersigned trustee hereby makes this Final Report and states as follows:

                          1. A petition under chapter 7 of the United States Bankruptcy Code was filed on
                    04/16/2018 . The undersigned trustee was appointed on 04/16/2018 .

                              2. The trustee faithfully and properly fulfilled the duties enumerated in 11 U.S.C. §704.

                           3. All scheduled and known assets of the estate have been reduced to cash, released to
                   the debtor as exempt property pursuant to 11 U.S.C. § 522, or have been or will be abandoned
                   pursuant to 11 U.S.C. § 554. An individual estate property record and report showing the
                   disposition of all property of the estate is attached as Exhibit A.

                              4. The trustee realized gross receipts of                                             $               10,000.00

                                                     Funds were disbursed in the following amounts:

                                                     Payments made under an interim                                                          0.00
                                                     disbursement
                                                     Administrative expenses                                                                0.00
                                                     Bank service fees                                                                     39.68
                                                     Other payments to creditors                                                            0.00
                                                     Non-estate funds paid to 3rd Parties                                                   0.00
                                                     Exemptions paid to the debtor                                                          0.00
                                                     Other payments to the debtor                                                           0.00
                                                                                               1
                                                     Leaving a balance on hand of                                   $                 9,960.32

                    The remaining funds are available for distribution.
             ____________________
                        1
                           The balance of funds on hand in the estate may continue to earn interest until disbursed. The interest earned prior to disbursement
             will be distributed pro rata to creditors within each priority category. The trustee may receive additional compensation not to exceed the
             maximum compensation set forth under 11 U.S.C. §326(a) on account of the disbursement of the additional interest.
             UST Form 101-7-TFR (5/1/2011) (Page: 1)
         Case 18-10997                  Doc 24          Filed 02/08/19 Entered 02/08/19 15:38:02                                      Desc Main
                                                         Document     Page 2 of 11




             5. Attached as Exhibit B is a cash receipts and disbursements record for each estate bank
      account.

             6. The deadline for filing non-governmental claims in this case was 09/20/2018 and the
      deadline for filing governmental claims was 10/15/2018 . All claims of each class which will
      receive a distribution have been examined and any objections to the allowance of claims have
      been resolved. If applicable, a claims analysis, explaining why payment on any claim is not
      being made, is attached as Exhibit C.

                 7. The Trustee’s proposed distribution is attached as Exhibit D.

             8. Pursuant to 11 U.S.C. § 326(a), the maximum compensation allowable to the trustee is
      $ 1,750.00 . To the extent that additional interest is earned before case closing, the maximum
      compensation may increase.

             The trustee has received $ 0.00 as interim compensation and now requests a sum of
      $ 1,750.00 , for a total compensation of $ 1,750.00 2. In addition, the trustee received
      reimbursement for reasonable and necessary expenses in the amount of $ 0.00 , and now requests
      reimbursement for expenses of $ 16.95 , for total expenses of $ 16.95 2.

             Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the
      foregoing report is true and correct.


      Date: 02/08/2019                                     By:/s/Zane L. Zielinski, Trustee
                                                               Trustee



      STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act
      exemption 5 C.F.R. § 1320.4(a)(2) applies.




____________________
           2
            If the estate is administratively insolvent, the dollar amounts reflected in this paragraph may be higher than the amounts listed in the
Trustee’s Proposed Distribution (Exhibit D).

UST Form 101-7-TFR (5/1/2011) (Page: 2)
                                                                                                                                                                                                        Page:       1
                                         Case 18-10997              Doc 24     Filed 02/08/19 Entered 02/08/19 15:38:02                                      Desc Main
                                                                                           FORM 1
                                                                       INDIVIDUALDocument     Page
                                                                                  ESTATE PROPERTY   3 of 11AND REPORT
                                                                                                  RECORD
                                                                                                  ASSET CASES
                                                                                                                                                                                                         Exhibit A
Case No:              18-10997                         PSH            Judge:        Pamela S. Hollis                              Trustee Name:                      Zane L. Zielinski, Trustee
Case Name:            Cecil Payne                                                                                                 Date Filed (f) or Converted (c):   04/16/2018 (f)
                                                                                                                                  341(a) Meeting Date:               05/15/2018
For Period Ending:    02/08/2019                                                                                                  Claims Bar Date:                   09/20/2018


                                   1                                                2                            3                             4                          5                             6

                         Asset Description                                       Petition/                 Est Net Value               Property Formally             Sale/Funds                     Asset Fully
             (Scheduled and Unscheduled (u) Property)                          Unscheduled             (Value Determined by               Abandoned                  Received by                Administered (FA)/
                                                                                 Values                 Trustee, Less Liens,              OA=554(a)                   the Estate             Gross Value of Remaining
                                                                                                            Exemptions,                                                                               Assets
                                                                                                          and Other Costs)

  1. 1999 Pontiac Grand Prix Mileage: 200,000                                             2,500.00                     2,500.00                                                       0.00                        FA
  2. Furniture (Couch, Chairs, Desk, Bed, Cabinet)                                           200.00                        0.00                                                       0.00                        FA
  3. Television, Laptop                                                                      200.00                        0.00                                                       0.00                        FA
  4. Usual Clothing                                                                           50.00                        0.00                                                       0.00                        FA
  5. Hearing Aids                                                                            100.00                        0.00                                                       0.00                        FA
  6. Cash                                                                                     50.00                        0.00                                                       0.00                        FA
  7. Consumers Credit Union 1075 Tri-State Pkwy, Gurnee Il                                1,000.00                         0.00                                                       0.00                        FA
     60031
  8. Chase Bank Po Box 659754 San Antonio Tx 78265                                        1,500.00                         0.00                                                       0.00                        FA
  9. Payne Business Consulting Inc.                                                            0.00                        0.00                                                       0.00                        FA
 10. Raymond James Ira                                                                   40,000.00                         0.00                                                       0.00                        FA
 11. Term Life-No Surrender Value Northwest Mutual                                       Unknown                           0.00                                                       0.00                        FA
 12. Retainer Held by Debtor's Counsel (u)                                               10,000.00                    10,000.00                                                10,000.00                          FA
INT. Void (u)                                                                                  0.00                        N/A                                                        0.00                        FA


                                                                                                                                                                                   Gross Value of Remaining Assets
  TOTALS (Excluding Unknown Values)                                                     $55,600.00                   $12,500.00                                               $10,000.00                        $0.00
                                                                                                                                                                                   (Total Dollar Amount in Column 6)


  Major activities affecting case closing which are not reflected above, and matters pending, date of hearing or sale, and other action:

  The Trustee is preparing the final report.




      UST Form 101-7-TFR (5/1/2011) (Page: 3)
                                                                                                                                                    Page:   2
                                       Case 18-10997              Doc 24         Filed 02/08/19             Entered 02/08/19 15:38:02   Desc Main
RE PROP #            12   --   During the 341 meeting the Debtor disclosed he hadDocument
                                                                                      tendered a $10,000Page
                                                                                                          retainer 411of
                                                                                                                   to his
                               counsel for post-petition legal work for his divorce. The retainer was not disclosed by
                               his counsel, who had also filed his bankruptcy.                                                                      Exhibit A
Initial Projected Date of Final Report (TFR): 10/31/2018             Current Projected Date of Final Report (TFR): 10/31/2018




    UST Form 101-7-TFR (5/1/2011) (Page: 4)
                                                                                                                                                                                                  Page:           1
                                         Case 18-10997                 Doc 24 Filed 02/08/19
                                                                                           FORM 2Entered 02/08/19 15:38:02                              Desc Main
                                                                       ESTATE CASHDocument
                                                                                   RECEIPTS AND Page 5 of 11 RECORD
                                                                                                DISBURSEMENTS
           Case No: 18-10997                                                                                              Trustee Name: Zane L. Zielinski, Trustee                                 Exhibit B
      Case Name: Cecil Payne                                                                                                Bank Name: Associated Bank
                                                                                                                   Account Number/CD#: XXXXXX2609
                                                                                                                                           Checking
  Taxpayer ID No: XX-XXX0041                                                                              Blanket Bond (per case limit): $5,000,000.00
For Period Ending: 02/08/2019                                                                             Separate Bond (if applicable):


       1                2                              3                                              4                                                    5                   6                     7

Transaction Date    Check or                 Paid To / Received From                     Description of Transaction              Uniform Tran.        Deposits ($)      Disbursements ($)    Account/CD Balance
                    Reference                                                                                                        Code                                                            ($)
   06/19/18             12         Michael, Maksimovich                      Turnover of Retainer Funds                            1229-000               $10,000.00                                $10,000.00
                                   layers Trust Fund Account
                                   8643 W. Ogden Avenue
                                   Lyons, IL 60534
   07/09/18                        Associated Bank                           Bank Service Fee under 11                             2600-000                                         $10.00            $9,990.00
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   08/07/18                        Associated Bank                           Bank Service Fee under 11                             2600-000                                         $14.85            $9,975.15
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   09/10/18                        Associated Bank                           Bank Service Fee under 11                             2600-000                                         $14.83            $9,960.32
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)


                                                                                                             COLUMN TOTALS                                $10,000.00                $39.68
                                                                                                                   Less: Bank Transfers/CD's                    $0.00                $0.00
                                                                                                             Subtotal                                     $10,000.00                $39.68
                                                                                                                   Less: Payments to Debtors                    $0.00                $0.00
                                                                                                             Net                                          $10,000.00                $39.68




        UST Form 101-7-TFR (5/1/2011) (Page: 5)                                     Page Subtotals:                                                       $10,000.00                $39.68
                                                                                                                                                           Page:     2
                                 Case 18-10997    Doc 24          Filed 02/08/19 Entered 02/08/19 15:38:02         Desc Main
                                                                   Document     Page 6 of 11
                                                                                                                                                            Exhibit B
                                                                                       TOTAL OF ALL ACCOUNTS
                                                                                                                                       NET             ACCOUNT
                                                                                                     NET DEPOSITS       DISBURSEMENTS                   BALANCE
                                            XXXXXX2609 - Checking                                        $10,000.00                  $39.68             $9,960.32
                                                                                                         $10,000.00                  $39.68             $9,960.32

                                                                                                   (Excludes account    (Excludes payments     Total Funds on Hand
                                                                                                           transfers)            to debtors)
                                            Total Allocation Receipts:                    $0.00
                                            Total Net Deposits:                       $10,000.00
                                            Total Gross Receipts:                     $10,000.00




UST Form 101-7-TFR (5/1/2011) (Page: 6)                             Page Subtotals:                                       $0.00                $0.00
                  Case 18-10997             Doc 24        Filed 02/08/19 Entered 02/08/19 15:38:02         Desc Main
                                                           Document     Page 7 of 11
                                                                         Exhibit C
                                                               ANALYSIS OF CLAIMS REGISTER
Case Number: 18-10997                                                                                                    Date: February 8, 2019
Debtor Name: Cecil Payne
Claims Bar Date: 9/20/2018


Code #     Creditor Name And Address          Claim Class       Notes                         Scheduled           Claimed             Allowed
           Zane L. Zielinski, Trustee         Administrative                                      $0.00          $1,750.00           $1,750.00
100        6336 N. Cicero Avenue
2100       Suite 201
           Chicago, Illinois 60646


           Zane L. Zielinski, Trustee         Administrative                                       $0.00             $16.95             $16.95
100        6336 N. Cicero Avenue
2200       Suite 201
           Chicago, Illinois 60646


1          Discover Bank                      Unsecured                                        $7,700.00         $7,869.91           $7,869.91
300        Discover Products Inc
7100       Po Box 3025
           New Albany, Oh 43054-3025


2          American Express National Bank     Unsecured                                        $1,400.00         $9,736.22           $9,736.22
300        C/O Becket And Lee Llp
7100       Po Box 3001
           Malvern Pa 19355-0701


3          Capital One Bank (Usa), N.A.       Unsecured                                        $7,500.00         $8,402.59           $8,402.59
300        Po Box 71083
7100       Charlotte, Nc 28272-1083




4          Consumers Credit Union             Unsecured                                        $5,000.00         $5,544.19           $5,544.19
300        1075 Tri State Pkwy Suite 850
7100       Gurnee, Il 60031




5          Credit First Na                    Unsecured                                        $2,500.00         $1,137.91           $1,137.91
300        Po Box 818011
7100       Cleveland, Oh 44181




6          Pyod, Llc Its Successors And       Unsecured                                       $12,000.00         $6,035.37           $6,035.37
300        Assigns As Assignee
7100       Of Citibank, N.A.
           Resurgent Capital Services
           Po Box 19008
           Greenville, Sc 29602
7          U.S. Department Of Education       Unsecured                                      $100,000.00       $111,087.83         $111,087.83
300        C/O Fedloan Servicing
7100       P.O. Box 69184
           Harrisburg, Pa 17106-9184


           Case Totals                                                                       $136,100.00       $151,580.97         $151,580.97

                                                                          Page 1                       Printed: February 8, 2019




         UST Form 101-7-TFR (5/1/2011) (Page: 7)
                  Case 18-10997              Doc 24        Filed 02/08/19 Entered 02/08/19 15:38:02   Desc Main
                                                            Document     Page 8 of 11
                                                                          Exhibit C
                                                                ANALYSIS OF CLAIMS REGISTER
Case Number: 18-10997                                                                                               Date: February 8, 2019
Debtor Name: Cecil Payne
Claims Bar Date: 9/20/2018


               Code#: Trustee’s Claim Number, Priority Code, Claim Type (UTC)




                                                                                Page 2            Printed: February 8, 2019




         UST Form 101-7-TFR (5/1/2011) (Page: 8)
        Case 18-10997              Doc 24    Filed 02/08/19 Entered 02/08/19 15:38:02              Desc Main
                                              Document     Page 9 of 11




                                          TRUSTEE’S PROPOSED DISTRIBUTION

                                                                                                         Exhibit D

     Case No.: 18-10997
     Case Name: Cecil Payne
     Trustee Name: Zane L. Zielinski, Trustee
                         Balance on hand                                              $                  9,960.32

               Claims of secured creditors will be paid as follows:


                                                             NONE


               Applications for chapter 7 fees and administrative expenses have been filed as follows:

                                                                            Interim Payments Proposed
                         Reason/Applicant              Total Requested      to Date          Payment
       Trustee Fees: Zane L. Zielinski, Trustee       $         1,750.00 $                0.00 $         1,750.00
       Trustee Expenses: Zane L. Zielinski, Trustee $                 16.95 $             0.00 $             16.95
                 Total to be paid for chapter 7 administrative expenses               $                  1,766.95
                 Remaining Balance                                                    $                  8,193.37


               Applications for prior chapter fees and administrative expenses have been filed as follows:


                                                             NONE


              In addition to the expenses of administration listed above as may be allowed by the Court,
     priority claims totaling $ 0.00 must be paid in advance of any dividend to general (unsecured) creditors.

                 Allowed priority claims are:


                                                             NONE




UST Form 101-7-TFR (5/1/2011) (Page: 9)
         Case 18-10997             Doc 24   Filed 02/08/19 Entered 02/08/19 15:38:02              Desc Main
                                             Document     Page 10 of 11




             The actual distribution to wage claimants included above, if any, will be the proposed payment
     less applicable withholding taxes (which will be remitted to the appropriate taxing authorities).

             Timely claims of general (unsecured) creditors totaling $ 149,814.02 have been allowed and
     will be paid pro rata only after all allowed administrative and priority claims have been paid in full. The
     timely allowed general (unsecured) dividend is anticipated to be 5.5 percent, plus interest (if
     applicable).

                 Timely allowed general (unsecured) claims are as follows:

                                                       Allowed Amount       Interim Payments Proposed
     Claim No.            Claimant                     of Claim             to Date          Payment
     1                    Discover Bank              $         7,869.91 $              0.00 $            430.41
                          American Express National
     2                    Bank                      $          9,736.22 $              0.00 $            532.48
                          Capital One Bank (Usa),
     3                    N.A.                       $         8,402.59 $              0.00 $            459.54
     4                    Consumers Credit Union     $         5,544.19 $              0.00 $            303.21
     5                    Credit First Na            $         1,137.91 $              0.00 $              62.23
                          Pyod, Llc Its Successors
     6                    And Assigns As Assignee    $         6,035.37 $              0.00 $            330.08
                          U.S. Department Of
     7                    Education                  $       111,087.83 $              0.00 $          6,075.42
                 Total to be paid to timely general unsecured creditors               $                8,193.37
                 Remaining Balance                                                    $                     0.00




             Tardily filed claims of general (unsecured) creditors totaling $ 0.00 have been allowed and will
     be paid pro rata only after all allowed administrative, priority and timely filed general (unsecured) claims
     have been paid in full. The tardily filed claim dividend is anticipated to be 0.0 percent.

                 Tardily filed general (unsecured) claims are as follows:


                                                             NONE




UST Form 101-7-TFR (5/1/2011) (Page: 10)
        Case 18-10997              Doc 24   Filed 02/08/19 Entered 02/08/19 15:38:02           Desc Main
                                             Document     Page 11 of 11




            Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims ordered
     subordinated by the Court totaling $ 0.00 have been allowed and will be paid pro rata only after all
     allowed administrative, priority and general (unsecured) claims have been paid in full. The dividend for
     subordinated unsecured claims is anticipated to be 0.0 percent.

            Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims ordered
     subordinated by the Court are as follows:


                                                          NONE




UST Form 101-7-TFR (5/1/2011) (Page: 11)
